DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment to the Specification filed 3/3/2022 is acceptable and has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities:  The phrase “the surface” on line 12 lacks proper antecedent basis Since this is the first time that this feature is being introduced in the claim, it is suggested to replace the term “the” with the term “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 21, 22 and 25-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chu et al. (US Pat 5,397,310).
Re claim 21, Chu discloses a medical catheter assembly (seen in Fig 11) comprising: an outer tubular member 120 (Fig 11); an inner tubular member 126 (Fig 11) slidably disposed in a lumen of the outer tubular member (“the dilator is withdrawn”, Col 10, Lines 60-64); a handle assembly (seen in Fig 11 but not labeled; labeled in annotated Fig A below and comparable to the handle assembly 4 of Fig 2) coupled to a proximal end of the outer tubular member (as seen in Fig 11), the handle assembly including: a housing (the “handle assembly itself”; it is noted that, as claimed, the only component of the “handle assembly” is the “housing”); a flexible member (seen in Fig 11 but not labeled; labeled in annotated Fig A below and comparable to flexible member 22 of Fig 2) positioned in the housing (as seen in Fig 11); a locking mechanism (seen in Fig 11 but not labeled; labeled in annotated Fig A below and comparable to locking mechanism 12 of Fig 2) including an actuator (the “locking mechanism” itself; it is noted that, as claimed, the only component of the “locking mechanism” is the “actuator”) actuatable between a first position (the position seen in Fig 2) and a second position (the position comparable to that seen in Fig 2B); a push member (seen in Fig 11 but not labeled; labeled in annotated Fig A below and comparable to push member 24 of Fig 2) positioned between the flexible member and the actuator (as seen in Fig 11 and Fig A below), wherein the actuator is moveable along the surface of the push member between the first position and the second position (as depicted in Fig 2A,2C and described in Col 5, Lines 22-47); an elongate member (the portion of dilator 122 that is proximal to tapered tip 126 and has a uniform diameter, as seen in Fig 11) affixed to the 

    PNG
    media_image1.png
    351
    841
    media_image1.png
    Greyscale

Re claim 22, Chu discloses a first coefficient of friction between a surface of the flexible member and an outer surface of the elongate member when the actuator is in the first position (inherent when any two surfaces are in contact; as set forth in the rejection of claim 21, in the first position (comparable to that seen in Fig 2), the “flexible member” and the “elongate member” are just touching with no significant force being 
Re claim 25, Chu discloses that the elongate member is restrained from moving within the flexible member when the actuator is in the second position (although Chu does not explicitly disclose restraining the dilator 122 (which forms the “inner tubular member” and the “elongate member” as set forth above), this limitation is met in view of Col 4, Lines 35-37 that disclose that closing of the valve (i.e. collapse of the flexible member by the push member) clamps a structure within the “flexible member”).
Re claim 26, Chu discloses that the elongate member extends through a lumen of the flexible member (as seen in Fig 11).  
Re claim 27, Chu discloses that the housing includes a bore (the entire lumen running through the housing, within which the flexible member and the proximal end of the outer tubular member are embedded, as seen in Fig 11) extending therethrough (as seen in Fig 11).  
Re claim 28, Chu discloses that the bore includes a first portion (labeled in annotated Fig B below) having a first diameter and a second portion (labeled in 

    PNG
    media_image2.png
    337
    828
    media_image2.png
    Greyscale

Re claim 29, Chu discloses that the flexible member has an outer diameter greater than the first diameter of the first portion of the bore (as seen in Fig 11 and Fig B above).
Re claim 30, Chu discloses that the lumen of the flexible member has a diameter substantially equal to the first diameter of the first portion of the bore (as seen in Fig 11 and Fig B above).

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of dependent claim 23 (upon which claim 24 depends) in combination with the subject matter of claim 21 upon which it depends could either not be found or was not suggested in the prior art of record. Claim 23 requires the actuator to be pivotably attached to the housing about a pivot axis and to include an eccentric surface having a variable distance from the pivot axis, wherein the eccentric surface is located a first distance from a longitudinal axis of the elongate member when the actuator is in the first position and a second distance from the longitudinal axis less than the first distance when the actuator is in the second position. 
Although Chu discloses that the actuator 12 includes an eccentric surface 18 (as seen in Fig 2A,2C,3) that is located a first distance from a longitudinal axis of the elongate member when the actuator is in the first position (as seen in Fig 2A) and is located a second distance from the longitudinal axis less than the first distance when the actuator is in the second position (as seen in Fig 2C), Chu does not disclose that the actuator is pivotably attached to the housing about a pivot access and therefore also does not disclose that the eccentric surface has a variable distance from the pivot axis. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chu to include the actuator as one that is pivotably attached to the housing about a pivot access such that an eccentric surface of the actuator has a variable distance from the pivot axis since (1) doing so would require substantial redesign outside the skill level of one of ordinary skill in the art and (2) doing so would likely render Chu inoperable for its intended purpose since the push member 24 of Chu 
Prather et al. (PG PUB 2008/0097294), Hull (US Pat 5,458,581) and Paul Jr. (US Pat 5,399,165) each disclose an actuator (166, Fig 13 of Prather; 26, Fig 1 of Hull; 22, Fig 2 of Paul Jr) pivotably attached to a housing 154, Fig 13 of Prather; 12, Fig 1 of Hull; 25, Fig 2 of Paul Jr) about a pivot axis (158, Fig 13 of Prather; 20, Fig 1 of Hull; 30, Fig 2 of Paul Jr) and including an eccentric surface that has a variable distance from the pivot axis such that the surface is located a first distance from a longitudinal axis within a flexible member (155, Fig 13 of Prather; 16, Fig 1 of Hull; 20, Fig 2 of Paul Jr) when the actuator is in a first position relative to the flexible member and a second distance closer to the longitudinal axis when in a second position relative to the flexible member (as seen in Fig 13 of Prather; as seen in Fig 3,4 of Hull; as seen in Fig 2,4 of Paul Jr). However, none of these prior art references disclose a push member positioned between the flexible member and the actuator such that the actuator is moveable along a surface of the push member between the first position of the actuator and the second position of the actuator. It would not have been obvious to modify any of these prior art references to include such a push member (1) as doing so would complicate the manufacture and operation of the assembly and (2) since each of these assemblies operates successfully absent a push member, therefore there would be no motivation to add such a push member.

Response to Arguments
Applicant’s arguments filed 3/3/2022 have been considered but are moot in view of the present rejections that no longer utilize Prather et al. or Paul Jr.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783